Case 5:21-cv-00811-JWH-SP Document 19 Filed 07/21/21 Page 1 of 5 Page ID #:391




   1                                                                       JS-6
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MICHAEL FENSKE, individually and       Case No. 5:21-cv-00811-JWH-SPx
         on behalf of all others similarly
  12     situated,
                                              ORDER ON PLAINTIFF’S
  13               Plaintiff,                 MOTION TO REMAND [ECF
                                              No. 14]
  14         v.
  15   FRESENIUS USA
         MANUFACTURING, INC.; and
  16   DOES 1 through 20, inclusive,
  17               Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:21-cv-00811-JWH-SP Document 19 Filed 07/21/21 Page 2 of 5 Page ID #:392




   1                                 I. INTRODUCTION
   2         Before the Court is the motion to remand of Plaintiff Michael Fenske. 1
   3   The Court conducted a hearing on the Motion on June 25, 2021. For the
   4   reasons explained below, the Court GRANTS the Motion.
   5                                  II. BACKGROUND
   6         Fenske filed this putative class action in San Bernardino Superior Court
   7   on February 9, 2021. 2 In his Complaint, Fenske alleges that he was employed by
   8   Defendant Fresenius USA Manufacturing, Inc., 3 which is “in the kidney dialysis
   9   centers and medical supply industry.”4 Fenske individually, and on behalf of
  10   others similarly situated, alleges that Fresenius violated various provisions of the
  11   California Labor Code. The Complaint includes claims for relief for: (1) Failure
  12   to Pay Minimum Wages; (2) Failure to Pay Overtime Wages; (3) Failure to
  13   Provide Meal Periods; (4) Failure to Provide Rest Breaks; (5) Failure to Provide
  14   Accurate Itemized Wage Statements; (6) Failure to Pay All Wages Due Upon
  15   Separation of Employment; and (7) Violation of Business and Professions Code
  16   §§ 17200, et seq.
  17         On May 7, 2021, Fresenius removed the action to this Court, 5 asserting
  18   jurisdiction under the Class Action Fairness Act (“CAFA”).6 See 28 U.S.C.
  19   § 1332(d)(2). On May 28, 2021, Fenske filed the instant Motion. Fresenius
  20   filed its opposition on June 4, 7 and Fenske filed his reply on June 11. 8
  21
  22
  23
       1
             Mot. to Remand of Pl. Michael Fenske (the “Motion”) [ECF No. 14].
       2
             Compl. (the “Complaint”) [ECF No. 1-2].
  24   3
             Id. at ¶ 27.
  25   4
             Id. at ¶ 2.
  26
       5
             Notice of Removal [ECF No. 1].
       6
             See generally id.
  27   7
             Def.’s Opp’n (the “Opposition”) [ECF No. 16].
  28   8
             Pl.’s Reply (the “Reply”) [ECF No. 17].

                                                 -2-
Case 5:21-cv-00811-JWH-SP Document 19 Filed 07/21/21 Page 3 of 5 Page ID #:393




   1                              III. LEGAL STANDARD
   2         Under CAFA, the Court has “original jurisdiction of any civil action in
   3   which the matter in controversy exceeds the sum or value of $5,000,000,
   4   exclusive of interest and costs, and is a class action in which” there is minimal
   5   diversity. 28 U.S.C. § 1332(d)(2). To remove a case to federal court under
   6   CAFA, the defendant must demonstrate that the amount in controversy exceeds
   7   $5 million, exclusive of interest and costs. Id. The general rule is that a
   8   removing defendant’s well-pleaded amount in controversy allegations “should
   9   be accepted when not contested by the plaintiff or questioned by the court.”
  10   Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014); see
  11   also Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (in
  12   evaluating the amount in controversy, the court first looks to the complaint).
  13         However, where the plaintiff challenges the removing defendant’s
  14   jurisdictional allegation, under 28 U.S.C. § 1446(c)(2)(B), “removal . . . is
  15   proper on the basis of an amount in controversy asserted” by the defendant only
  16   “if the district court finds, by the preponderance of the evidence, that the
  17   amount in controversy exceeds” the jurisdictional threshold. Dart Cherokee, 574
  18   U.S. at 88. “In such a case, both sides submit proof and the court decides . . .
  19   whether the amount-in-controversy requirement has been satisfied.” Id. The
  20   preponderance of the evidence standard means that the “defendant must
  21   provide evidence establishing that it is ‘more likely than not’ that the amount in
  22   controversy” meets or exceeds the jurisdictional threshold. Sanchez v.
  23   Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996) (emphasis added).
  24   The defendant must set forth the underlying facts supporting its assertion that
  25   the amount in controversy exceeds the statutory minimum. Gaus, 980 F.2d at
  26   567. In addition to the contents of the notice of removal, the Court may
  27   consider “summary-judgment-type evidence relevant to the amount in
  28   controversy at the time of removal,” such as affidavits or declarations. Ibarra,

                                                -3-
Case 5:21-cv-00811-JWH-SP Document 19 Filed 07/21/21 Page 4 of 5 Page ID #:394




   1   775 F.3d at 1197; Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
   2   There is no presumption against removal jurisdiction in CAFA cases. Dart
   3   Cherokee, 574 U.S. at 89.
   4                                  IV. DISCUSSION
   5         In his Motion, Fenske argues that Fresenius has failed to establish that
   6   this Court has subject matter jurisdiction because the amount in controversy
   7   requirement of $5 million under CAFA has not been met. See 28 U.S.C.
   8   § 1332(d)(2). In its Notice of Removal, Fresenius calculated the amount in
   9   controversy as $5,337,748. 9 Fenske, however, argues that the actual amount in
  10   controversy is only $4,367,337.10
  11         Fresenius avers that the amount in controversy for Fenske’s first through
  12   sixth claims for relief “alone total $4,270,199.” 11 To this sum, Fresenius adds
  13   potential attorneys’ fees of 25% to arrive at its total amount in controversy of
  14   $5,337,748. 12 “[A] court must include future attorneys’ fees recoverable by
  15   statute or contract when assessing whether the amount-in-controversy
  16   requirement is met.” Fritsch v. Swift Transportation Co. of Arizona, LLC, 899
  17   F.3d 785, 794 (9th Cir. 2018). “[I]f the law entitles the plaintiff to future
  18   attorneys’ fees if the action succeeds, then there is no question that future
  19   attorneys’ fees are ‘at stake’ in the litigation, and the defendant may attempt to
  20   prove that future attorneys’ fees should be included in the amount in
  21   controversy.” Id. (citation, quotation, and alteration omitted).
  22         While the removing party is entitled to include attorneys’ fees in its
  23   calculation of the amount in controversy, it is entitled to do so only if such fees
  24
  25   9
           Notice of Removal at ¶ 32.
  26   10
           See Reply at 3:4-15.
  27
       11
           Notice of Removal at ¶ 32. Fresenius later revised this amount
       downward. See Opposition.
  28   12
           Id.

                                                -4-
Case 5:21-cv-00811-JWH-SP Document 19 Filed 07/21/21 Page 5 of 5 Page ID #:395




   1   are included in the “relief to which the plaintiff is entitled if the action
   2   succeeds.” Id. at 795. To support its amount in controversy calculation,
   3   Fresenius relies upon an assumption that an across-the-board estimate of 25% of
   4   the total recovery is appropriate. As Fenske notes, however, the Ninth Circuit
   5   has rejected such a per se rule. Rather, “the defendant must prove the amount of
   6   attorneys’ fees at stake by a preponderance of the evidence.” Id. at 796. There
   7   is no per se rule that relieves the removing party of this “evidentiary burden.”
   8   Id.
   9         Importantly, “the attorneys’ fees shifting provisions in California Labor
  10   Code §§ 218.5 and 1194 do not apply to legal work relating to meal and rest
  11   period claims.” Id. (citing Kirby v. Immoos Fire Prot., Inc., 53 Cal. 4th 1244, 1255
  12   (2012)). But here, Fresenius arrives at an amount in controversy in excess of
  13   $5 million by multiplying by 25% the total amount it estimates that Fenske seeks
  14   for all of his claims, including “meal and rest period violations.” 13 When these
  15   fees are removed from the calculation, the amount in controversy falls below
  16   $5 million, and the Court does not have jurisdiction under CAFA. The Court
  17   therefore concludes that Fresenius has not met its burden to establish that the
  18   amount-in-controversy requirement has been met.
  19                                   V. CONCLUSION
  20         For the foregoing reasons, the Court GRANTS the Motion and
  21   REMANDS this action to the San Bernardino County Superior Court.
  22         IT IS SO ORDERED.
  23
  24   Dated: July 21, 2021
                                                John W. Holcomb
  25                                            UNITED STATES DISTRICT JUDGE
  26
  27
  28   13
             See Opposition at 17:10-14.

                                                 -5-
